Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the Drawings is withdrawn based on replacement sheet filed on 7/21/2021.
The 35 U.S.C. 112(b) rejection is withdrawn based on amendment to claim 19 filed on 7/21/2021.
Applicant traverses the Double Patenting rejection requesting Examiner provide a reasonable obvious evaluation for each alleged obvious claim.  
Examiner maintains the rejection on the basis that that claims are broadened versions of the cited Patent (US Pat. No. 10,147,049), thus being anticipated.  The rejection is of a nonstatutory double patenting anticipatory type.  This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a potentially conflicting patent or application. Here, claims 1, 11 and 17 of the instant application is generic (the genus) to claims 4, 13 and 19 of the cited Patent, where claims 4, 13 and 19 would be construed as the species/sub-genus. In such a situation, a patent to a genus would, necessarily, extend the rights of a species or sub-genus should the genus issue as a patent after the species or sub-genus. Therefore, in this type of nonstatutory double patenting situation, a Graham v. John Deere analysis is not required for the written rejection. Examiner’s written rejection shows that the species or sub-genus claimed in the Patent anticipates 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,147,049. Although the claims at issue are not identical, they are not patentably distinct from each other because of
The instant claims appears to be broadened versions of corresponding claims in the Patent.  To illustrated, Claim 1 of the instant application has been highlighted vis-à-vis claim 4 of the Patent below.

Instant Application Claim 1
US Pat. No. 10,147,049 Claim 4 (which depends on claims 1 and 2)
A method, comprising:
	for a system or application used by a plurality of users, providing an access to a memory device storing user data samples of a usage of the system or application for all users of the plurality of users;

	selecting a target user from among the plurality of users, 

	using a processor on a computer, the data samples of the target user forming a cluster of data points in a data space;
	using the processor to take data samples for the target user to generate a normal sample data set as training data set for training a model for an anomaly detection monitor for the target user; and 
	












	using a local outlier factor (LOF) function to generate an abnormal sample data set for training the anomaly detection monitor for the target user.
(from Claim 1)
A method, comprising:
	for a system or application used by a plurality of users, providing an access to a memory device storing user data samples for all users of the plurality of users;	

	selecting a target user from among the plurality of users; and

	using a processor on a computer and using data samples for the target user and data samples for other users of the plurality of users, generating a normal sample data set and an abnormal (anomalous) sample data set to serve as a training data set for training a model for an anomaly detection monitor for the target user such that the data samples of the target user are used to derive a normal sample data set for the training set and the data samples of other users are used to derive an abnormal sample data set for the training set, 	

(from Claim 2)
	wherein the data samples of the target user form a cluster of data points in a data space and wherein the target user's cluster of data points provides a reference for the generating of the normal sample data set and for the generating of the abnormal sample data set for the target user, 


(from Claim 4)
	wherein a local outlier factor (LOP) function is used for generating the abnormal sample data sets for the target user.




	Similarly, independent claims 11 and 17 in the instant application are broadened versions of claims 13 and 19, respectively, in the Patent.
	The table below provides the dependent claims in the instant application that overlap in scope with corresponding claims in the Patent.
Instant Application Claim
US Pat. No. 10,147,049 Claim

Instant Application Claim
US Pat. No. 10,147,049 Claim
2
3

12
13
3
2,4

13
13
4
5

14
14
5
6

15
16
6
7

16
17
7
8

18
18, 19
8
9

19
19
9
11

20
20
10
10





Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection is overcome, for the reasons stated in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/           Primary Examiner, Art Unit 2125